Title: To Benjamin Franklin from François Willem de Monchy, 9 January 1767
From: Monchy, François Willem de
To: Franklin, Benjamin


Sir
Rotterdm, the 9 Jan. 1767
I have spoken here with a man to make you a model of an Iceboat, but as it must be made in the proportion of an Inche, or perhaps less to a foot it will cost you about 10 Duc., that is between 4 and 5 guineas, and this is the reason why I ask you first if you will give so much for it, if you like it, I’ll take care it shall be made soon, and send it over directly.
In your kind letter you wrote me that the fire-Engine in York-buildings consumed 4 sh. worth of coals every hour, so it would be about £5 a day, that is £1750 a yaer, and in Dr. Disaguliers I find that the Fire-Engine at Griff don’t cost more than £150 a yaer and there fore I believe you have mistaken.
If you would be so good to answer this letter, and the questions I asked you in my first, you would do me a sensible pleasure.
When I was last in London I bought two microscopes for a Friend, of Mr. Benj. Martin in Fleet street, for which I paid him seventeen guineas. He was to send them to Ipswich before I left that place, but did not, and by the last letters from thence, I find the[y] are not yet there. Since my arrival I have wrote to Mr. Martin, Desiring him to send them to me here, but can get no answer. I should there for be obliged to you Sir, if, when you go that way you would be so kind to Speak to Mr. Martin about them and let me know what he says, as he does not care to do it him self, or if it be too much trouble for you to speak to him, be so good as to send your servant, tho a word from you would avail most.
I beg pardon for the trouble, and with my Fathers Compliments to your self, sir John Pringle, and Dr. Ingenhouse, remain Sir Your Very obliged humble Servant
F:W: DE Monchy.
Dr. Franklin

  Addressed: To / Dr. B. Franklin at / Mrs. Stevenson in Craven / Street at / London